Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-63, 67 and 73-86 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/483,087, filed April 7, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2021 was filed after the mailing date of the Non-Final Office on Oct 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn
The written description and enablement rejections of claims 1-3, 40, 42-44, 46-47, 51, 54-55, 61-63, 67, 73 and 74 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment. 

The rejection of claims 1-2 and 42 under 35 U.S.C. 103 as being unpatentable over US20120316071 (Smider hereafter; PTO 892) in view of US20150071948 (Lazar hereafter, published March 12, 2015; PTO 892) is withdrawn in view of the claim amendment. 

Conclusion
Claims 1, 4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-63, 67 and 73-86 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644